 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Exhibit 10.1.3

AMENDMENT ONE TO THE
TERM SHEET FOR SUBSCRIBER UNITS AND SERVICES AGREEMENT BETWEEN NEXTEL
COMMUNICATIONS, INC. AND MOTOROLA, INC.

     This Amendment to the Term Sheet for Subscriber Units and Services
(“Amendment”) is entered into this 31st day of March, 2004 and shall be deemed
effective as of January 1, 2004 (“Effective Date”) between MOTOROLA, INC., a
Delaware corporation, by and through its Global Telecom Solutions Sector, with
offices at 8000 West Sunrise Boulevard, Plantation, FL 33322 (“Motorola”), and,
NEXTEL COMMUNICATIONS, INC., a Delaware corporation, with offices at 2001 Edmund
Halley Drive, Reston, VA 20191 (“Nextel”); (Motorola and Nextel to be
collectively referred to as the “Parties” and each a “Party”).

     WHEREAS, Motorola and Nextel entered into the Term Sheet for Subscriber
Units and Services dated as of the 31st day of December 2003 (the “Handset Term
Sheet”); and

     WHEREAS, Motorola and Nextel wish to make certain amendments to the Handset
Term Sheet to reflect agreement to certain business terms intended to be
effective prior to execution of a master sales agreement;

     NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Motorola and Nextel agree
as follows:

              1.   General
 
           

    1.1     Except as set forth herein, all capitalized terms not defined herein
shall have the meanings given to them in the Handset Term Sheet.
 
           

    1.2     All references are to sections in the Handset Term Sheet.
 
           

    1.3     Unless otherwise stated, all references to Nextel include its wholly
owned subsidiary Boost LLC.
 
            2.   Additional Terms and Conditions
 
                Motorola and Nextel agree that the following provisions shall be
added to the Agreement:

1



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

                 
 
                      12.     2004 Volume Rebate Incentive Program for Handsets
 
                      12.1     Nextel is to receive [*] incentive rebates in
accordance with Section 12.4 below once Motorola’s Handset Sales (defined in
Section 12.2 below) to Nextel [*]. This 2004 volume rebate incentive shall not
be applicable to future calendar years except as agreed to in writing by the
Parties.
 
                      12.2     Handset Sales is defined as the handset pricing
as invoiced to Nextel less co-op or other new and/or incremental rebates,
promotions, (including but not limited to monies received by Nextel pursuant to
Section 15) discounts or price adjustments (including but not limited to all
Efficiency Curve Price Adjustments pursuant to Section 2.6). Notwithstanding the
foregoing, Purchase Advance credits applied to invoiced prices pursuant to
Section 2.5 will not be subtracted from the invoiced price for purposes of
calculating the Handset Sales.
 
                      12.3     Except as set forth below, all handset models are
eligible for the 2004 [*] rebate incentive program unless otherwise agreed by
the Parties from time to time. Items excluded from the calculation of Handset
Sales are data devices (such as the [*], the special non-cancelable order of [*]
transceiver only units for Service & Repair [*] to be delivered to Nextel
between [*], specialty items, returned items, items passed through at cost, SIM
card, Nextel specified collateral/packaging items, all associated pick fees, and
customer provided third party products. Handset shipments excluded from the
Handset Sales calculation are soft-launch units, seed stock units, appearance
models, units re-sold or shipped to another carrier or any other units as are
mutually agreed upon in writing by the Parties. Payment of all earned rebates
will coincide with December invoicing transactions scheduled for settlement in
January 2005.
 
                      12.4     In the Period, the [*] rebate incentive amounts
for handsets will be earned in accordance with the following:
 
               

          [*]
 
                      12.5     In order to receive full payment for the Handset
Sales achieved, Nextel must purchase a minimum of [*] of combined Value Added
Distribution (VAD) services and accessory product purchases during the Period.
If Nextel does not achieve the minimum [*] spend on combined VAD services and
accessories during the Period, the Handset Sales calculation will be reduced by
the difference between the actual VAD and accessory spend and the minimum spend.
This reduction to the Handset Sales calculation will not be made to the extent a
missed VAD and accessory spend amount is caused by (i) Motorola’s failure to
achieve the VAD service level as agreed to by the Parties in the VAD agreement
dated May

2



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

                 

          31, 2001 or (ii) Motorola’s failure to deliver accessory products in
accordance with Motorola’s purchase forecast commitments.
 
                      12.6     In the event that Motorola fails to timely
deliver shipments against unit orders placed by Nextel which are in accordance
with Lead Time Forecast (LTF) and purchase guidelines, Motorola agrees to
provide the rebates that would have been earned had the shipments been timely
delivered.
 
                      12.7     As a further condition of any rebate payments
under this volume rebate incentive program, Nextel agrees that it will provide
Motorola reports of total monthly inventory levels (retail, warehouse and Nextel
owned handsets in transit) retroactive to January 1, 2004 at the same time the
Monthly Purchase Forecast is due and providing information by product model and
product model derivatives (ex: color, limited edition).
 
                      12.8     Nextel agrees that its average inventory for iDEN
handsets (i.e., retail, warehouse, and Nextel owned handsets in transit) during
the last three months of the Period [*] will not exceed [*] units, except as the
Parties mutually agree is reasonable due to market and business conditions.
 
                      13.     2004 Bonus Co-operative Advertising Program
 
                      13.1     In addition to the Co-operative Advertising
Program described in Section 2.2, Motorola agrees to make available to Nextel a
bonus co-op amount up to a maximum of [*] for reimbursement of certain
promotional media expenses pursuant to the conditions set forth below.
 
                      13.2     Motorola reimbursement of any Nextel Eligible
Promotional Media, as defined in Section 13.3 below, is strictly conditioned
upon Nextel purchasing from Motorola during the calendar year 2004 handset
purchases equal or exceeding, in terms of units, mix, and revenue purchases, the
purchase forecast submitted by Nextel to Motorola on December 24, 2003.
 
                            If Nextel does not achieve the minimum purchases
defined by the December 24 handset purchase forecast, the [*] available bonus
co-op funding will be reduced according to the following schedule:
 
               

          [*]
 
                            For the schedule above, revenue and eligible
handsets are defined in sections 12.2 and 12.3 respectively of this Amendment.
 
                            In the event that Motorola fails to timely deliver
shipments against unit orders placed by Nextel which are in accordance with Lead
Time Forecast

3



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

                 
 
          (LTF) and purchase guidelines, the amount of bonus co-op funding
available will be that amount that would have been available had the shipments
been timely delivered.
 
                      13.3     Subject to satisfaction of the condition set
forth in 13.2 above, if Nextel expends a minimum amount of [*] in Eligible
Promotional Media, as defined below, during the calendar year 2004, Motorola
will reimburse Nextel for that expense up to the amount indicated as available
in the table in Section 13.2. Eligible Promotional Media is defined as media
that (i) includes reference to the Motorola name under the same eligibility
requirements currently in effect for the Co-op Advertising Program described in
Section 2.2, (ii) is served through radio, print, collateral, and television,
and (iii) includes an offer by Nextel to sell Nextel service and a Motorola
manufactured phone.
 
                            In the event that Nextel expends less than the
minimum amount of [*] in Eligible Promotional Media [*], the amount of
reimbursement by Motorola will be reduced in the same proportion that the
shortfall of such actual expense is to [*]. For example, [*].         13.4    
Motorola will make the bonus co-op payment to Nextel in monthly installments
PROVIDED that the handset sales are being earned at a rate that will achieve the
amount stated in Section 13.2, with payment due to Nextel on the monthly wire
the following month. Due to the agreement date, the January and February payment
will be due on the March wire. Nextel agrees to achieve a minimum quarterly
cumulative 2004 spend to the following schedule:
 
                                  *      March 31, 2004: [*].

                *      June 30, 2004: [*].

                *      September 30, 2004: [*].

                *      December 31, 2004: [*].
 
                            If the minimum quarterly cumulative spend is not
achieved by the dates set forth above, Motorola’s obligation for any future
monthly payments is postponed until the month following achievement of the
cumulative spend. In no event will Motorola’s payment obligation under this
Section 13 exceed [*] in any calendar quarter of 2004.
 
                      13.5     Nextel will provide documentation support in the
form of a quarterly presentation outlining promotional media spend by media type
and Nextel Region. The presentation will be delivered to Motorola by the 1st
week of the 2nd month following the end of each quarter (e.g., first quarter
ends March 31, and the quarterly presentation is due by May 7). In the event
that Nextel does not achieve the quarterly minimum spend and monthly payment is
suspended, Nextel may submit documentation supporting

4



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

                              achievement of the minimum spend outside of the
quarterly process in order to resume the payment process.
 
                            If requested, advertising invoices will be provided
within 75 days of the end of the quarter. Invoices are not required in order for
Nextel to qualify for payment; however, in the event that the total spend of
submitted invoices results in an overpayment from Motorola to Nextel in any
quarter, the subsequent monthly wire will be reduced by the amount of
overpayment and Motorola will not be required to pay the next quarterly
installment of the funding until such time as Nextel provides invoices that
support the next quarterly payment.
 
                      13.6     Nextel agrees to include the visual copy “Phones
by Motorola” on its Promotional television ads in 2004, starting by April 1,
2004 and continuing through December 31, 2004. “Promotional” refers only to
those television ads that directly offer for sale Nextel service and a Motorola
manufactured phone. At its discretion, Nextel may continue to offer the Motorola
visual copy “Phones by Motorola” after December 31, 2004 in Promotional
television ads. Nextel agrees that its use of the visual copy “Phones by
Motorola” will comply with Motorola branding requirements communicated to Nextel
in writing prior to the execution of this Term Sheet Amendment. In the event
Motorola notifies Nextel of additional branding requirements for television ads
subsequent to the execution of this Term Sheet, Nextel agrees to implement such
requirements if commercially reasonable.

     
3.
  Ratification
 
   

  Except as specifically stated in this Amendment, the Handset Term Sheet is, in
all other respects, ratified, confirmed and continues in full force and effect.
 
   
4.
  Authority
 
   

  Each party hereto represents and warrants that: (i) it has obtained all
necessary and requisite approvals, consents and authorizations of third parties
and governmental authorities to enter into this Amendment and to perform and
carry out its obligations hereunder; (ii) the persons executing this Amendment
on behalf of each party have express authority to do so, and, in so doing, to
bind the party thereto; (iii) the execution, delivery, and performance of this
Amendment does not violate any provision of any bylaw, charter, regulation, or
any other governing authority of the party; and, (iv) the execution, delivery
and performance of this Amendment has been duly authorized by all necessary
partnership or corporate action and this Amendment is a valid and binding
obligation of such party, enforceable in accordance with its terms.

5



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

IN WITNESS WHEREOF, Motorola and Nextel have entered into this Amendment as of
the Effective Date first written above.

                        MOTOROLA INC.   NEXTEL COMMUNICATIONS INC.  
 
                   
By:
  /s/   Adrian Nemcek   By:   /s/   Brian Meadows

     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
Name:
      Adrian Nemcek   Name:       Brain Meadows

     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
Title:
      President & Executive VP - CTSS   Title:       Senior Vice President

     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

6